

115 HR 4145 IH: Protect Victims of Crime Act
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4145IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Ms. Brownley of California (for herself, Ms. Meng, Ms. Lofgren, Ms. Frankel of Florida, Ms. Clark of Massachusetts, Mr. Vargas, Mr. Carbajal, Ms. Norton, Mrs. Napolitano, Mrs. Torres, Ms. Wasserman Schultz, Mr. Polis, Mr. Takano, Mr. Schiff, and Ms. Rosen) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo increase the number of aliens who may be issued visas or otherwise provided status as
			 nonimmigrants under section 101(a)(15)(U) of the Immigration and
			 Nationality Act for a fiscal year, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect Victims of Crime Act. 2.Increase in annual visa cap for U-visasSection 214(p)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(p)(2)(A)) is amended by striking 10,000 and inserting 40,000.
		